ITEMID: 001-88788
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF TEMESVARI v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 4. The applicant was born in 1950 and lives in Budaörs.
5. On 8 May 1998 the applicants’ neighbours brought an action against her and other respondents, claiming adverse possession of a right of way on their land.
6. Between 1 May 1999 and 5 February 2001 the proceedings were interrupted because of the death of a plaintiff.
7. Between 18 May 2001 and 16 March 2005 the Budaörs District Court held several hearings and obtained the opinion of an expert.
8. Since 21 April 2005 the proceedings have been interrupted because one of the respondents died, his successor did not join the proceedings voluntarily and the plaintiffs failed to apply for the successor to be made a party to the proceedings.
9. According to the information in the case file, the case is still pending before the first-instance court.
VIOLATED_ARTICLES: 6
